internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-111089-00 date date legend taxpayer p1 p2 p3 p4 b1 b2 w1 w2 d1 d2 d3 d4 d5 plr-111089-00 dear this letter responds to a letter dated d1 and supplemental information submitted on behalf of taxpayer requesting a ruling on whether taxpayer and other third parties are related_persons under sec_1239 of the internal_revenue_code facts taxpayer represents that the facts are as follows b1 and b2 are brothers b1 and w1 are husband and wife b2 and his wife w2 have five children b2 and w2 established three trusts p2 for their benefit and for the benefit of their children taxpayer is a limited_liability_company the members of taxpayer are b1 and w1 each has a percent membership interest in taxpayer each member’s interest in the profits and losses of taxpayer corresponds to the member’s respective membership interest although taxpayer was formed on d4 it currently does not have any assets income or business and has not applied for or obtained an employer_identification_number p1 is a corporation engaged in the business of making concrete including the extraction of sand p1 is owned percent by b1 and w1 p3 is a corporation engaged in the business of extracting sand p3 owns certain equipment and operating permits used in connection with its business p3 changed its name to p4 on d3 p3 is owned percent by b2 w2 and or p2 b2 w2 and p2 own certain tracts of land with improvements thereon which are used in the sand extraction business on d2 p3 b2 w2 and p2 entered into an operating_lease and land purchase option agreement with p1 and taxpayer which is effective on d2 and terminates on d5 under the terms of the operating_lease p3 gave p1 an operating_lease to take over manage and operate p3's sand extraction business and b2 w2 and p2 gave p1 an operating_lease covering certain real_estate under the terms of the purchase option p3 gave taxpayer an option to purchase p3's entire sand extraction business which includes certain equipment and operating permits used in connection with the sand extraction business and b2 w2 and p2 gave taxpayer an option to purchase certain real_estate with improvements thereon used in connection with the sand extraction business the options held by taxpayer to purchase the sand extraction business and the real_estate are exercisable at any time during the term of the agreement plr-111089-00 taxpayer proposes to exercise its option to purchase all of the assets of p3 used in the sand extraction business and all of the real_estate owned by b2 w2 and p2 used in connection with the sand extraction business taxpayer will be the sole buyer no assets will be purchased by p1 the terms of the purchase option require in part that the parties request and obtain a formal opinion or a letter_ruling from the internal_revenue_service determining that the buyer taxpayer is not a related_person to any seller p3 b2 w2 and p2 within the meaning of sec_1239 rulings requested taxpayer requests the following rulings taxpayer is not a related_person to p3 under sec_1239 and taxpayer is not a related_person to b2 w2 and p2 under sec_1239 law and analysis sec_1239 provides that in the case of a sale_or_exchange of property directly or indirectly between related_persons any gain recognized to the transferor is treated as ordinary_income if such property is in the hands of the transferee of a character that is subject_to the allowance for depreciation provided in sec_167 sec_1239 provides that for purposes of sec_1239 the term related_persons means a person and all entities that are controlled entities with respect to such person a taxpayer and any trust in which such taxpayer or spouse is a beneficiary unless such beneficiary’s interest in the trust is a remote contingent_interest within the meaning of sec_318 and except in the case of a sale_or_exchange in satisfaction of a pecuniary_bequest an executor of an estate and a beneficiary of such estate sec_1239 defines the term controlled_entity for purposes of sec_1239 as meaning with respect to any person a corporation more than percent of the value of the outstanding_stock of which is owned directly or indirectly by or for such person a partnership more than percent of the capital interest or profits interest in which is owned directly or indirectly by or for such person and any entity which is a related_person to such person under paragraph or of sec_267 sec_1239 provides that for purposes of sec_1239 ownership shall be determined in accordance with rules similar to the rules under sec_267 other than paragraph thereof sec_267 defines an individual and a corporation more than percent in value of the outstanding_stock of which is owned directly or indirectly by or for such individual as related parties plr-111089-00 sec_267 defines two corporations which are members of the same controlled_group as related parties sec_267 states that the term controlled_group has the same meaning given to the term by sec_1563 except that more than percent shall be substituted for at least percent each place it appears in sec_1563 and the determination shall be made without regard to sec_1563 a and e c sec_1563 provides in part that two corporations will constitute a controlled_group if five or fewer persons who are individuals estates or trusts own stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote or at least percent of the total value of all classes of the stock of each corporation sec_267 defines a fiduciary of a_trust and a corporation as related parties if more that percent in value of the outstanding_stock of the corporation is owned directly or indirectly by or for the trust or by or for a person who is a grantor of the trust sec_267 defines as related parties a corporation and a partnership if the same persons own more than percent in value of the outstanding_stock of the corporation and more than percent of the capital interest or the profits interest in the partnership sec_267 defines as related parties an s_corporation and another s_corporation if the same persons own more than percent in value of the outstanding_stock of each corporation sec_267 defines as related parties an s_corporation and a c_corporation if the same persons own more than percent in value of the outstanding_stock of each corporation sec_267 also provides rules for determining the constructive_ownership of stock and of partnership interests sec_267 states that an individual shall be considered as owning the stock owned directly or indirectly by or for his family and sec_267 provides that the family of an individual shall include only his brothers and sisters whether by the whole or half blood spouse ancestors and lineal_descendants the sec_267 constructive_ownership rules limit the extent to which stock constructively owned by one person will as a result of that constructive_ownership be deemed to be constructively owned by another person thus sec_267 provides in part that stock constructively owned by a person by reason of the application of sec_267 family attribution shall not be treated as owned by that person for the purpose of again applying sec_267 in order to make another the constructive owner of such stock the sec_267 constructive_ownership rules for stock are extended to partnership interests by sec_267 which provides in plr-111089-00 relevant part that for purposes of determining ownership of a capital interest or profits interest of a partnership the principles of sec_267 the stock constructive_ownership rules shall apply in determining constructive_ownership of stock for purposes of the sec_267 controlled_group provisions however the constructive_ownership rules of sec_1563 and not those of sec_267 are to apply see staff of the joint_committee on taxation 98th cong 2d sess general explanation of the revenue provisions of the deficit_reduction_act_of_1984 n comm print the constructive_ownership rules of sec_1563 provide in part that an individual shall be considered as owning stock in a corporation owned directly or indirectly by the individual’s spouse or minor children in addition an individual who owns more than percent of the total combined voting power of all classes of stock entitled to vote or more that percent of the total value of shares of all classes of stock in a corporation shall be considered as owning the stock in such corporation owned directly or indirectly by or for the individual’s parents grandparents grandchildren and adult children pursuant to sec_1563 stock constructively owned by an individual by reason of the sec_1563 family constructive_ownership rules shall not be treated as owned by that individual for purposes of again applying the sec_1563 constructive_ownership rules in order to make another individual the constructive owner of such stock assuming taxpayer the buyer is treated as a partnership for federal_income_tax purposes taxpayer would be related to p3 if the same persons own more than percent in value of the outstanding_stock of p3 and more than percent of the capital interest or the profits interest in taxpayer assuming through a combination of the constructive_ownership rules that b2 would be considered to own percent of the stock of p3 the question is what percentage of taxpayer would b2 or any member of his family be deemed to own b1 owns by himself percent of taxpayer through the constructive_ownership rules of sec_267 b1 would be deemed to own all the interests in taxpayer because the other percent of taxpayer is owned by his wife w1 with respect to the reattribution of b1's partnership_interest to b2 his brother sec_267 limits the reattribution to the interests actually and not constructively owned by b1 consequently through the sec_267 constructive_ownership rules b2 only owns the capital interest or profits interest of taxpayer actually owned by b1 percent and therefore no same person owns more than percent of the stock of p3 and more than percent of the interests in taxpayer if taxpayer was treated as a corporation for federal_income_tax purposes the parties would also not be related because under the sec_1563 constructive_ownership rules a brother is not deemed to own the stock of his brother likewise b2 w2 and p2 as sellers of the real_estate would not be related plr-111089-00 parties to taxpayer the buyer of the real_estate under either sec_267 or sec_267 only b1’s actual percent ownership of taxpayer would be constructively owned by his brother b2 accordingly neither b2 w2 nor p2 would be deemed through the sec_267 constructive_ownership rules to own more than percent of taxpayer conclusions accordingly based solely on the representations and relevant law and analysis as set forth above we conclude that taxpayer is not a related_person to p3 under sec_1239 and that taxpayer is not a related_person to b2 w2 and p2 under sec_1239 except as specifically ruled upon above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above specifically we express no opinion on the appropriateness of the allocation of the consideration among the assets transferred from p3 to taxpayer and from b2 w2 and p2 to taxpayer this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s authorized representative we are also sending a copy of this letter to the appropriate chief planning and special programs sb_se sincerely kathleen reed senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy of sec_6110
